        Case: 2:20-cv-05405-ALM-EPD
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                     Common   11/04/20
                                                                     2020Page: 1 of 34AM-19CV007808
                                                                          Aug 1810:37  PAGEID #: 196
OF213 - Q30



                                       IN THE COURT OF COMMON PLEAS
                                           FRANKLIN COUNTY, OHIO

           STEPHEN MOYER, Administrator
           of the Estate of Charlotte J. Finck                   Case No.: 19 CV 007808
           9 East Kossuth Street
           Columbus, Ohio 43206,                                 Judge Richard Frye

           SARAH POPOVICH                                        JURY DEMAND
           1         Bum Drive                                   ENDORSED HEREON
                     o 43235,

           CHARLES POPOVICH
           1         Bum Drive
                     043235,

           CHARLES POPOVICH, as Parent and
           Natural Guardian of WESLEY POPOVICH
           1              Bum Drive
                         o 43235,

           CHARLES POPOVICH, as parent and
           Natural Guardian of WILLIAM POPOVICH
           1              Bum Drive
                         o 43235,

                         Plaintiffs,

                  v.

           SIMBADLLC
           c/o Bakhtiyar Khasrat, Statutory Agent
           6105 Buttonbush Street
           Tipp City, Ohio 45371,

           BAKHADIR KUZIKOV
           36 Baltimore Street
           Dayton, Ohio 45404,

           GREATWIDE DALLAS MAVIS LLC
           c/o CT Corporation System Philadelphia
           2001 Market Street, 5th FI.
           Philadelphia, PA 19103

                         Defendants.



                                                      1
                                                                                      EXHIBIT A
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                    Common   11/04/20
                                                                    2020Page: 2 of 34AM-19CV007808
                                                                         Aug 1810:37  PAGEID #: 197
OF213 - Q31



                                       FIRST AMENDED COMPLAINT

               Steven Moyer, Administrator of the Estate of Charlotte Fink, as well as Sarah Popovich

        and Charles Popovich, individually and as parent and natural guardian of Wesley Popovich and

        William Popovich (collectively "Plaintiffs") for their First Amended Complaint against Simbad

        LLC ("Simbad"), Bakhadir Kuzikov ("Kuzikov"), and Greatwide Dallas Mavis, LLC

        ("Greatwide") state:

                                                INTRODUCTION

                1.      This First Amended Complaint asserts claims for wrongful death, serious and

        permanent personal injury, and loss of consortium resulting from a tractor-trailer that exited the

        freeway, drove down the exit ramp with the cruise control set at 58 mph, and never stopped

        before crashing into a vehicle stopped at the red light at the end of the exit ramp. Charlotte Fink

        was a passenger in that vehicle and died later that day at the hospital. Charlotte's adult

        granddaughter, Sarah Popovich, was in the driver's seat and sustained significant, permanent and

        life changing injuries and damages.

               2.       Police dash-cam video captured the crash (see https:!/youtu.be/ywFcIsxSi8vv).

        Downloaded data from the tractor-trailer confirmed the driver's reckless conduct. This case is

        about more than just the cash that day. This case also is about how and why the dangerous truck

        driver was permitted to be driving a tractor trailer in the State of Ohio. All of the Defendants

        engaged in conduct demonstrating a reckless disregard for the rights and safety of motorists in

        the State of Ohio, which directly caused this dangerous driver to be driving the tractor trailer that

        caused the crash.

                                   PARTIES JURISDICTION AND VENUE

               3.       At the time of the crash, Decedent Charlotte Fink was a resident of Franklin

        County, Ohio.
                                                          2
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                    Common   11/04/20
                                                                    2020Page: 3 of 34AM-19CV007808
                                                                         Aug 1810:37  PAGEID #: 198
OF213 - Q32



               4.       At the time of the crash, Plaintiffs Sarah Popovich, Charles Popovich, Wesley

        Popovich and William Popovich were all residents of Franklin County, Ohio.

               5.       At the time of the crash, Defendant Simbad LLC was a limited liability company

        formed under the laws of the State of Ohio with a principal place of business in Montgomery

        County, Ohio.

               6.       At the time of the crash, Bakhadir Kuzikov was a resident of Montgomery

        County, Ohio.

               7.       At the time of the crash, Greatwide Dallas Mavis, LLC was a limited liability

        company formed under the laws of the State of Delaware with its principal place of business in

        Langhorne, Pennsylvania.

               8.       This Court has jurisdiction over this matter because the crash occurred in Franklin

        County, Ohio and some Defendants are residents of the State of Ohio.

               9.       Venue is proper in this Court pursuant to Civil Rule 3(C) (3) (6) and (7).

                                                      FACTS

                10.     Non-party Alton Steel, Inc. is a steel manufacturer based in Alton, Illinois.

                11.     Alton Steel manufactures various steel products including steel coils, bars and/or

        rods. Alton Steel transports its products and property to locations throughout the country using

        tractor-trailers. Under the substantive law in this case, Alton Steel is known as a "Shipper."

                12.     In March 2019, Alton Steel had 40,000 pounds of steel rods that needed to be

        transported from its plant in Alton, Illinois to a customer in Painesville, Ohio.

                13.     The transportation route from Alton, Illinois to Painesville, Ohio is financially

        undesirable for several reasons including that it is very unlikely the Motor Carrier will find

        another load near Painesville for the return trip. As a result, when the shipment is delivered to

        Painesville, Ohio, the Motor Carrier will lose time and fuel to return an empty tractor trailer to its
                                                          3
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                    Common   11/04/20
                                                                    2020Page: 4 of 34AM-19CV007808
                                                                         Aug 1810:37  PAGEID #: 199
OF213 - Q33



        home base. A Motor Carrier will lose even more money transporting this shipment if the Motor

        Carrier must drive an empty tractor trailer to Alton, Illinois to pick up the shipment.

               Greatwide Agreed To Be The Motor Carrier For This Shipment.

                14.    Defendant Greatwide Dallas Mavis, LLC ("Greatwide") is registered as a Motor

        Carrier (DOT572641-MC277164) and holds itself out as an interstate Motor Carrier for the

        transportation of goods in interstate commerce.

                15.    Prior to the transportation of this shipment, Alton Steel entered into a contract

        with Greatwide entitled Contract Carrier Transportation Service Agreement (Greatwide Motor

        Carrier Agreement). Attached as Exhibit A is a copy of the Greatwide Motor Carrier

        Agreement.

                16.    The Greatwide Motor Carrier Agreement contains specific agreements between

        Alton Steel and Defendant Greatwide including Greatwide warranting that all transportation of

        Alton Steel's property shall be in compliance with State and Federal law and Greatwide "shall be

        liable as an interstate motor carrier for the safe transportation of all property." See Exhibit A

        (Greatwide Motor Carrier Agreement).

                17.    Defendant Greatwide accepted the shipment from Alton Steel. Greatwide was

        authorized to transport, agreed to transport and was legally bound to transport the Alton Steel

        shipment in interstate commerce from Alton, Illinois to Painesville, Ohio.

                18.    After Defendant Greatwide agreed to transport this shipment, a Bill of Lading was

        issued for the shipment. The Bill of Lading identifies Greatwide as the Motor Carrier. There is

        no broker identified on the Bill of Lading. See Exhibit B (Bill of Lading).

                19.    However, Defendant Greatwide did not transport the shipment it agreed to

        transport for Alton Steel.



                                                          4
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                    Common   11/04/20
                                                                    2020Page: 5 of 34AM-19CV007808
                                                                         Aug 1810:37  PAGEID #: 200
OF213 - Q34



               Greatwide Used An Internet Load Board To Find A Dangerous Sub-Carrier.

              20.      Defendant Greatwide accepted the shipment from Alton Steel and was legally and

        contractually obligated to safely transport Alton Steel's shipment.

              21.      Because the Alton Steel shipment was not financially lucrative, Defendant

        Greatwide wanted to have someone else transport the shipment.

              22.      Finding a sub-carrier to transport the financially undesirable load allowed

        Defendant Greatwide to maximize profits by using its trucks and its drivers to only transport

        Alton Steel's financially desirable routes, but passing off the financially undesirable routes to

        any sub-carrier that would take them.

              23.      Defendant Greatwide posting this shipment on a shipping internet load board

        known as Truckstop.com. Shipping internet load boards are similar to Craigslist or eBay, but

        limited to the transportation industry. Companies who have a shipment that needs to be

        transported can list the shipment. Companies or drivers looking to transport loads will search the

        site and accept shipments to transport.

              24.      Based upon Defendant Greatwide's listing on Truckstop.com, Defendant Simbad

        LLC selected Greatwide's Alton Steel shipment. As a result, Greatwide employed Simbad and

        its driver, Defendant Bakhadir Kuzikov, to be a driver, sub-carrier and/or statutory employee for

        this shipment that Greatwide was legally and contractually obligated to transport for Alton Steel.

              Simbad Recklessly Hired Kuzikov Who Was A Dangerous And Reckless Driver.

              25.      Defendant Simbad, LLC is a registered Motor Carrier (DOT23099427-

        MC791528) located in Montgomery County, Ohio and is owned and operated by Bakhtiyar

        Khasratov.

               26.     On February 21, 2019, a little over a month before the crash, Defendant Bakhadir

        Kuzikov applied to be a truck driver for Simbad.
                                                          5
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                    Common   11/04/20
                                                                    2020Page: 6 of 34AM-19CV007808
                                                                         Aug 1810:37  PAGEID #: 201
OF213 - Q35



               27.       Prior to hiring a truck driver, a Motor Carrier like Defendant Simbad is required

        by law and industry standards to conduct a reasonable investigation of the applicant. At a

        minimum, a company like Simbad must contact prior employers and inquire about the

        applicant's driving history, accidents, traffic tickets as well as the driver's drug/alcohol use or

        testing. When Kuzikov applied to be a driver at Simbad, he signed a form authorizing his prior

        employers to disclose this type of information to Simbad.

               28.       Defendant Simbad never contacted Defendant Kuzikov's prior employers to

        obtain information about his driving history or drug/alcohol use or testing.

               29.       Prior to hiring a truck driver, a Motor Carrier like Defendant Simbad is required

        by law and industry standard to make inquiry with every State in which the driver has held a

        motor vehicle operator's license for the preceding three years to check on the driving history.

        When Defendant Kuzikov applied to be a driver, Kuzikov signed a form for Simbad to obtain

        this information from State agencies.

               30.       Defendant Simbad never made inquiry with the Ohio BMV or any other State

        where Defendant Kuzikov held a driver's license.

               31.       Prior to hiring a truck driver, a Motor Carrier like Defendant Simbad is required

        by law and industry standard to ask a prospective driver whether they tested positive or refused

        to be tested for drugs or alcohol. Defendant Kuzikov signed a form on February 21,2019, but

        Simbad never required Kuzikov to answer whether he had tested positive or refused to be tested.

               32.       If Defendant Simbad would have used reasonable care, followed industry

        standards and complied with regulatory mandates to investigate Defendant Kuzikov's driving

        records, Simbad would have learned:

                     •   Kuzikov caused a tractor trailer hit/run crash on October 22,2018
                         in Hamilton County, Ohio (5 months prior to this crash).

                                                           6
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                    Common   11/04/20
                                                                    2020Page: 7 of 34AM-19CV007808
                                                                         Aug 1810:37  PAGEID #: 202
OF213 - Q36



                     •   Kuzikov received a ticket for driving in marked lanes in Hamilton
                         County, Ohio on October 22,2018.

                     •   Kuzikov received a ticket in Utah for unsafe lane change on
                         February 16,2018.

                     •   Kuzikov received another ticket in Utah for failure to signal on
                         February 13,2018 (3 days earlier).

                     •   Kuzikov's caused a tractor-trailer crash on October 24,2017 in
                         Montgomery County, Ohio (18 months prior to this crash).

                     •   Kuzikov received a ticket in Dayton, Ohio for disregard of safety
                         on October 24,2017.

                     •   Kuzikov received a ticket in Alabama for failure to signal on
                         March 15,2012.

                     •   Kuzikov received a ticket in the City of Elyria, Ohio for speed (86
                         mph/ 65 mph zone) on September 29,2008.

               33.       If Defendant Simbad would have used reasonable care, followed industry

        standards and complied with regulatory mandates to investigate Defendant Kuzikov's prior

        employment, Simbad would have learned:

                     •   Kuzikov was terminated from his last employer, Vita Nova LLC,
                         after working as a tractor-trailer driver for only 7 months.

                     •   Kuzikov's employer prior to Vita Nova was Izmir Koch, who
                         operated a trucking company out of Huber Heights, Ohio. Koch is
                         wanted by the FBI and is believed to have fled to Russia. Koch's
                         Ohio address (534 Baltimore St) is less than 900 yards from
                         Kuzikov's Ohio address (36 Baltimore St) in Dayton, Ohio.

                     •   Kuzikov's employer before Izmir Koch was Specialized Solutions
                         LLC, operated by Anvar Akhmedov. Mr. Akhmedov operated three
                         prior trucking companies, each of which were closed for safety
                         violations.




                                                          7
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                    Common   11/04/20
                                                                    2020Page: 8 of 34AM-19CV007808
                                                                         Aug 1810:37  PAGEID #: 203
OF213 - Q37



                  34.   Tractor-trailers, when fully loaded, can weigh as much as 80,000 pounds. Driving

        tractor-trailers is dangerous and can cause severe and catastrophic injury or death unless

        skillfully and carefully done. Reasonable care must be used when employing a Motor Carrier or

        driver.

                  35.   Because of the inherent dangers of tractor-trailers to the motoring public, the

        Federal government requires all interstate trucking companies to be licensed and registered.

                  36.   In an effort to increase public safety, the U.S. Department of Transportation,

        through the Federal Motor Carrier Safety Administration (FMCSA), issues the public authority

        to operate an interstate trucking company.

                  37.   In an effort to increase safety of the public, and assist in using reasonable care

        when employing a Motor Carrier or driver, the FMCSA maintains publicly available data on

        websites, which contain safety information for all registered Motor Carriers. One of the FMCSA

        web sites is the SAFER website (Safety And Fitness Electronic Records). The SAFER website

        exists so users of the transportation industry can hire trucking companies that operate safely and

        can avoid hiring trucking companies that are unsafe.

                  38.   The FMCSA also maintains publicly available data on a website known as the

        Safety Measurement System ("SMS"), which uses data from tractor-trailer roadside inspections

        and crash reports to collect information about Motor Carriers under different categories known in

        the transportation industry as BASIC categories (Behavior Analysis & Safety Improvement

        Categori es).

                  39.   In addition to publicly available data from government web sites, private risk

        management web sites exist to help users of transportation industry to exercise reasonable care in

        selecting safe Motor Carriers and drivers. Private web sites like SaferWatch.com provide safety



                                                          8
        Case: 2:20-cv-05405-ALM-EPD
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    10-1 Filed: Pleas-
                                                     Common   11/04/20
                                                                     2020Page: 9 of 34AM-19CV007808
                                                                          Aug 1810:37  PAGEID #: 204
OF213 - Q38



           information and safety ratings about Motor Carriers so users of Motor Carriers can avoid unsafe

           or dangerous Motor Carriers, and hire those Motor Carriers that safely operate.

                   Greatwide Recklessly Knew or Chose Not To Know Simbad Was Dangerous.

                   40.     At or around the time when Defendant Greatwide employed Defendant Simbad to

           be a sub-carrier to transport the load Greatwide agreed to transport for Alton Steel, SAFER data

           showed the national average of Out of Service violations for all truck drivers throughout the

           country was 5.51 %, but Simbad drivers had Out of Service violations of 11.3%, more than

           double the national average. In the transportation industry, this is a significant "red flag"

           indicating Simbad does not employ safe drivers, does not require drivers to focus on safety

           and/or does not train or monitor the safety of its drivers.

                   41.     At or around the time when Defendant Greatwide selected Defendant Simbad to

           be a sub-carrier and transport the Alton Steel load for Greatwide, the BASIC data from SMS

           showed Simbad had 23 Hours of Service compliance violations in 24 months, including repeated

           violations for failure to maintain a record of driver's duty hours; driving beyond the 8 hour limit;

           and driving over 70 hours in an 8 day period. All of these violations are serious safety

           violations. In the transportation industry, this data is a significant "red flag" indicating Simbad

           does not employ safe drivers, does not require drivers to focus on safety and/or does not train or

           monitor the safety of its drivers.

                   42.     At or around the time when Defendant Greatwide selected Defendant Simbad to

           be a sub-carrier and transport the Alton Steel load for Greatwide, information from government

           websites was available showing specific data regarding Simbad's dangerous and reckless driving

           history. As of March 13,2019 (two weeks before Greatwide selected Simbad as its sub-carrier),

           the FMCSA data indicated Simbad drivers received eight unsafe driving violations in the

           preceding 12 months including speed, using hand held mobile device, failure to obey traffic
                                                              9
      Case: 2:20-cv-05405-ALM-EPD
        Franklin                        Doc of
                 County Ohio Clerk of Courts #: the
                                                 10-1 Filed: 11/04/20
                                                    Common             Page:
                                                             Pleas- 2020      10 of 34AM-19CV007808
                                                                         Aug 1810:37   PAGEID #: 205
OF213 - Q39



        control devices and inattentive driving. These are serious safety violations in the trucking

        industry and amount to a significant number of serious safety violations in 12 months, especially

        since Simbad only had 11 drivers.

                         43.                 At or around the time when Defendant Greatwide selected Defendant Simbad to

        be a sub-carrier and transport the Alton Steel load for Greatwide, information available from

        government web sites revealed Simbad had five serious accidents in the preceding 12 month

        period. In the trucking industry, that is an alarming amount of serious accidents in a 12 month

        period, especially for a company that only has 11 drivers.

                         44.                 At or around the time when Defendant Greatwide selected Defendant Simbad to

        be a sub-carrier and transport the Alton Steel load for Greatwide, a cursory review of data

        available from private web sites like SaferWatch.com, showed Simbad had an "Unacceptable"

        rating for safety and Simbad's overall rating on SaferWatch.com was "Unacceptable."




          0(:-i1'3~,}~~~:2'i'   - MC7'S~:i;:S;
          SR~8:\DLLC




                         45.                 An "Unacceptable" rating for safety on SaferWatch.com is a serious "red flag" in

        the transportation industry indicating a Motor Carrier is not safe.

                      46.                    Before Defendant Greatwide employed Defendant Simbad and Defendant

        Kuzikov to transport its load, substantial information was available to Greatwide in public

        databases, on the internet and in private transportation industry databases that made it clear

                                                                             10
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      11 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 206
OF213 - Q40



        Simbad and Kuzikov had an unacceptable, reckless and dangerous safety record. However,

        Greatwide still allowed Simbad and Kuzikov to transport the shipment that Greatwide agreed to

        transport, and was legally obligated to transport, for Alton Steel.

               Fake Russian CDL Schools & Unsafe Russian Trucking Companies
               Were Well Known To The Transportation Industry By This Time.

               47.     Defendant Greatwide had other reasons to be suspicious of and to investigate the

        safety background of Defendant Simbad and Defendant Kuzikov.

               48.     Several years prior to this crash, unsafe and fraudulent truck driving schools

        started to appear in the United States. These fraudulent companies frequently were created by

        individuals from Eastern European countries like Russia, Uzbekistan and/or Moldavia. Some

        individuals operating these entities are suspected to be connected with Russian organized crime.

               49.     These fraudulent truck driving schools recruited Russian speaking men from

        Eastern European countries to come to America, or solicited Russian speaking men who were

        already in America, to attend their truck driving schools and obtain a Commercial Driver License

        (CDL). The fraudulent truck driving schools often advertised on the Internet or in Russian chat

        rooms, using names like www.russiantruckingschool.com.

               50.     In exchange for the "tuition" fee of a few thousand dollars, these fraudulent truck

        driving schools often would create fake documents for their students to present at State licensing

        agencies. Since most States allow private companies to administer CDL driving tests, the

        fraudulent driving schools were able to create fake documents purporting to certify the student

        passed the CDL driver test.

               51.     Many students at these fraudulent truck driving schools could not read or speak

        basic English even though trucking regulations require truck drivers to be able to read and

        communicate in English.


                                                         11
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      12 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 207
OF213 - Q41



               52.     After a fraudulent CDL was obtained, individuals often were hired by Russian

        owned trucking companies, with very little knowledge, training or ability to safely operate a

        tractor-trailer. These companies often ignored State and Federal safety regulations and often

        induced their truck drivers to cut corners on safety or paid drivers such small amounts for each

        trip that drivers were forced by the unrealistic economic pressure to violate traffic laws and

        safety regulations to make ends meet.

               53.     These unsafe Russian trucking companies often generated dismal safety records

        and would be shut down by the FMCSA or State regulatory agencies. The owners often would

        create a new trucking company name and obtain a new DOT number. The new trucking

        company would continue operating with the same unsafe business practices. Within the

        transportation industry, unsafe trucking companies that change names and obtain new DOT

        numbers are known as "chameleon carriers."

               54.     According to a 2012 report from the US Government Accountability Office

        (GAO) entitled "Motor Carrier Safety - New Applicant Reviews Should Expand to Identify

        Freight Carriers Evading Detection," new applicants for DOT numbers that had chameleon

        attributes, were three times more likely than all other new applicant carriers to be involved in a

        severe crash involving injuries or fatality. The same report indicated the numbers of chameleon

        carriers increased from 759 in 2005, to 1,136 in 2010. See "Motor Carrier Safety - New

        Applicant Reviews Should Expand to Identify Freight Carriers Evading Detection," located at

        https://www.gao.gov/products/GAO-12-364.

               55.     The existence of fraudulent Russian trucking schools, unsafe Russian trucking

        companies and/or chameleon carriers were well known in the transportation industry by 2011.

               56.     In December 2011, the United States Department of Justice issued a press release

        announcing the indictment ofVitaliy Kroshnev and Tatyana Kroshnev, who helped Russian
                                                         12
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      13 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 208
OF213 - Q42



        speaking individuals to fraudulently obtain CDLs in Pennsylvania. Part of the scheme involved

        employing corrupt translators to help Russian speaking applicants pass the written portion of the

        CDL test. See Exhibit C ("Pennsylvania Husband and Wife Sentenced to Prison for Fraudulent

        Commercial Driver's Li                                                    of Justice (Dec. 23,

        2011)).

                  57.   In July 2015, the United States Department of Justice issued a press release

        announcing the indictment of Ellariy Medvednik, Natalia Dontsova and other individuals

        involved with a Florida fraudulent truck driving school. These individuals operated a company

        known as Larex, which marketed its services on the Internet to Russian speaking individuals.

        The scheme had individuals travel to Florida, submit fake documents to establish residency in

        Florida and fraudulently obtain a Florida driver's license. Then, using covert communication

        equipment, Larex employees provided answers for the written portion of the CDL exam. At

        least 600 fraudulent CDLs were issued. See Exhibit D ("Illegal Commercial Driver License

        Conspiracy Exposed," Press Release, US Department of Justice (July 6, 2015)).

                  58.   In May 2018, The Office ofInspector General for the US Department of

        Transportation issued a press release advising that Aziz Akhrorov plead guilty to conspiring to

        unlawfully produce CDLs. Akhrorov recruited New York based CDL applicants, usually of

        Russian descent, and referred them to Tara Chabanovych in Florida, who helped the applicants

        fraudulently obtain documents to establish bogus residency in Florida. They used sophisticated

        video and audio devices concealed on the applicants to provide answers to the CDL exam

        questions while the applicants were taking the test. See Exhibit E ("New York Commercial

        Truck Driver Pleads Guilty To Participating in CDL Testing Fraud Scheme in Florida and New

        York," Press Release, Office of Inspector General, US Dept of Transportation (May 10, 2018)).



                                                         13
      Case: 2:20-cv-05405-ALM-EPD
        Franklin                        Doc of
                 County Ohio Clerk of Courts #: the
                                                 10-1 Filed: 11/04/20
                                                    Common             Page:
                                                             Pleas- 2020      14 of 34AM-19CV007808
                                                                         Aug 1810:37   PAGEID #: 209
OF213 - Q43



               59.      The existence of fraudulent Russian truck driving school and dangerous Russian

        Motor Carriers was covered by the mainstream media as well as by trucking and transportation

        publications.

               60.      By February 2019, when Defendant Simbad hired Defendant Kuzikov, and by

        March 2019 when Defendant Greatwide selected Simbad and Kuzikov as a sub-carrier to

        transport the Alton Steel shipment for Greatwide, the dangers of fake Russian CDL schools and

        dangerous Russian trucking companies were well known to Greatwide, Simbad and others in the

        transportation industry.

               61.      When it hired Defendant Kuzikov in February 2019, Defendant Simbad knew

        Defendant Kuzikov was unable to functionally speak or read English. Prior to hiring Kuzikov,

        Simbad knew, or recklessly chose not to know, that Kuzikov had an unsafe driving record; that

        Kuzikov's previous employer, Specialized Solutions, LLC, operated a Russian chameleon

        trucking company in Michigan; and that Kuzikov's other prior employer, Ismir Koch, was a

        Russian national who operated a trucking company out of Montgomery County, Ohio and is an

        international fugitive wanted by the FBI. With only a brief Internet background search, Simbad

        and Greatwide would have known, and should have known, Kuzikov was an unsafe truck driver.

               62.      When Defendant Greatwide selected Defendant Simbad and Defendant Kuzikov

        to be its sub-carrier and driver in March 2019 to transport the Alton Steel shipment, Greatwide

        knew, or recklessly chose not to know, about the unsafe and hazardous practice of fraudulent

        CDLs being issued to Russian or Eastern European truckdrivers as well as the unsafe and

        hazardous practice of Russian or Eastern European trucking companies that hired unsafe and

        unqualified truck drivers.

               63.      Defendant Greatwide knew, or recklessly chose not to know about the data and

        information from SAFER, SMS and/or SaferWatch.com revealing Defendant Simbad was owned
                                                        14
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      15 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 210
OF213 - Q44



        and operated by Bakhtiyar Khasrat; that Simbad's drivers had a dismal safety rating with

        violations almost twice the national average; Simbad's drivers were involved in at least five

        serious accidents in the previous 12 months; and that Defendant Kuzikov had a history of tractor-

        trailer accidents and traffic citations in Ohio and other states.

               At Freeway Speeds, Kuzikov Crashed Into A Stopped Vehicle At End Of Exit Ramp.

               64          On March 25,2019, Defendant Kuzikov obtained the load from Alton Steel in

        Alton, Illinois.

               65.         On March 26,2019, Defendant Kuzikov was in the course and scope of his

        employment with Defendant Simbad while transporting the shipment in the State of Ohio.

                  66.      Defendant Kuzikov drove the tractor and trailer registered to Defendant Simbad

        with 40,000 pounds of steel northbound on Interstate 270, in Franklin County, Ohio. Kuzikov

        had the cruise control set at 58 mph.

                  67.      Defendant Kuzikov decided to exit Interstate 270 in Hilliard, Ohio. When

        Kuzikov started down the freeway exit ramp at the Fishinger Boulevard exit, the cruise control

        was still set at 58 mph.

                  68.      As Defendant Kuzikov continued down the freeway exit ramp, the cruise control

        remained set at 58 mph.

                  69.      As Defendant Kuzikov approached cars stopped for the red light at the end of the

        exit ramp, the cruise control remained set at 58 mph.

                  70.      About two seconds before impact, Defendant Kuzikov first attempted to apply the

        brakes.

                  71.      Defendant Kuzikov crashed his fully loaded tractor-trailer into a vehicle lawfully

        stopped at the red light. That vehicle was occupied by Sarah Popovich and her grandmother

        Charlotte Finck.
                                                            15
      Case: 2:20-cv-05405-ALM-EPD
        Franklin                        Doc of
                 County Ohio Clerk of Courts #: the
                                                 10-1 Filed: 11/04/20
                                                    Common             Page:
                                                             Pleas- 2020      16 of 34AM-19CV007808
                                                                         Aug 1810:37   PAGEID #: 211
OF213 - Q45



                  72.    The enormous impact from the 80,000 pound, fully loaded tractor-trailer traveling

        at freeway speeds, transferred significant loads to Plaintiffs' stopped vehicle, forcing the vehicle

        to be propelled through the intersection, over a divided median, across the opposite lanes of

        travel and into the grass area beyond the northbound freeway entrance ramp for Interstate 270.

                  73.    As a direct and proximate result of the significant impact, Charlotte Fink

        sustained substantial injuries, pain and suffering as well as property damage. She was

        transported to the hospital by ambulance, but died later that day from her injuries.

                  74.    As a direct and proximate result of the significant impact, Sarah Popovich

        sustained significant and catastrophic injuries, has suffered and will suffer permanent and

        substantial physical deformities for the rest of her life; has not and will not be able to return to

        her profession; has lost the ability to engage in activities of daily living; and has suffered other

        substantial harms and losses.

                  75.    Soon after crashing Simbad's loaded tractor-trailer at high speed into the stopped

        vehicle, killing Charlotte Fink and catastrophically injuring Sarah Popovich, Defendant Kuzikov

        fled the United States and is believed to be in Uzbekistan or neighboring Eastern European

        countries.

                  76.    Defendant Kuzikov was indicted by a Franklin County grand jury for felony

        aggravated vehicular homicide. Upon information and belief, the United States Attorney's

        Office and United States Marshall have issued an international fugitive warrant for Kuzikov's

        arrest.

                                                 FIRST CLAIM
                     (Negligence/Negligence Per SeNicarious Liability -- Kuzikov & Simbad)

                  77.    Plaintiffs repeat and reallege the allegations set forth in the preceding paragraphs

        as if fully rewritten herein.


                                                           16
      Case: 2:20-cv-05405-ALM-EPD
        Franklin                        Doc of
                 County Ohio Clerk of Courts #: the
                                                 10-1 Filed: 11/04/20
                                                    Common             Page:
                                                             Pleas- 2020      17 of 34AM-19CV007808
                                                                         Aug 1810:37   PAGEID #: 212
OF213 - Q46



                78.     Plaintiff Sarah Popovich was lawfully operating a vehicle on a public roadway

        and was lawfully stopped at a red light at the end of the exit ramp. Sarah's grandmother,

        Charlotte Finck, was in the front passenger seat.

                79.     Defendant Kuzikov had a common law and statutory duty to safely and lawfully

        operate the tractor-trailer, slow the tractor-trailer to a safe speed while exiting the freeway, to

        maintain an assured clear distance ahead and to take other reasonable steps and/or follow other

        laws or regulations to safely operate the tractor-trailer.

                80.     Defendant Kuzikov was an employee, agent, leased driver and/or servant of

        Defendant Simbad and was acting within the course and scope of his employment with Simbad.

        Under the common law principals of respondeat superior, as well as agency principals, Simbad

        is vicariously liable for Kuzikov' s conduct.

                81.     As a direct and proximate result of Defendant Kuzikov and Defendant Simbad's

        negligence, negligence per se and/or reckless conduct, Charlotte Finck sustained significant

        damage to her personal property, suffered conscious pain and suffering, was severely injured and

        later died. The Estate of Charlotte Finck hereby brings a wrongful death and survivorship claim

        on behalf of the Estate and all beneficiaries and next of kin for all damages available under Ohio

        law for those claims.

                82.     As a direct and proximate result of Defendant Kuzikov and Defendant Simbad's

        negligence, negligence per se and/or reckless conduct, Sarah Popovich sustained significant,

        catastrophic and permanent injuries. These injuries caused a significant loss of consortium for

        her husband, Charles Popovich, and their children Wesley and William.

                83.     The conduct of Defendant Kuzikov and Defendant Simbad, both vicariously and

        directly, demonstrated a reckless disregard for the rights and safety of the motorists of Ohio,

        including Charlotte Finck and Sarah Popovich. Kuzikov and Simbad's conduct demonstrates
                                                           17
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      18 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 213
OF213 - Q47



        malice, aggravated and egregious fraud. Further, Simbad knowingly authorized, participated in

        and ratified the conduct, actions and omissions ofKuzikov.

                                                 SECOND CLAIM
                                (N egligencelRecklessness/Direct Liability -- Sim bad)

                 84.   Plaintiffs hereby incorporate by reference the preceding paragraphs as if fully

         recited herein.

                 85.       The 2015 Volvo Tractor and the 2019 Fontaine trailer involved in the crash

         constituted a Commercial Motor Vehicle operated by and under the direct control of Defendant

         Kuzikov, but was owned and/or leased by and under the control of Defendant Simbad, and was

         being used on behalf of and for the benefit of Simbad.

                 86.       The operation, maintenance, and control of the tractor-trailer combination was

         governed, licensed, supervised, and regulated by State and Federal government agencies, and as

         such was operated pursuant to a certificate of authority given to Defendant Simbad to operate

         such vehicles and to carry goods for hire in interstate commerce by the FMCSA and/or other

         government regulatory bodies.

                 87.   Defendant Simbad is a Motor Carrier licensed under Federal and State law and

         was required to comply with all safety regulations relating to driver selection, driver training,

         safe operating rules, and vehicle inspections.

                 88.   Defendant Kuzikov was not properly skilled or qualified to operate the subject

         tractor-trailer. That lack of skill and knowledge was known or should have been known by

         Defendant Simbad. The FMCSA regulations and industry custom and practice required

         Defendant Simbad to use reasonable care and, at the very minimum, check on Defendant

         Kuzikov's driving history and prior employment. Defendant Simbad negligently failed to

         comply with these minimum background checks before hiring Defendant Kuzikov. Defendant


                                                           18
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      19 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 214
OF213 - Q48



         Simbad negligently failed to apply the most basic hiring and retention procedures in a way that

         would have resulted in the decision not to hire and/or retain Defendant Kuzikov as a driver and

         to not provide a tractor-trailer to him. Instead, Defendant Simbad recklessly failed to apply any

         hiring and/or retention criteria, and Simbad knew or should have known that Defendant

         Kuzikov had an unsafe and dangerous driving history. Defendant Simbad's negligent and/or

         reckless hiring and retention conduct was a direct and proximate cause of Plaintiffs'

         catastrophic injuries and wrongful death.

                 89.    Defendant Simbad also was negligent and/or reckless in hiring, training,

         supervising, dispatching, route management, route planning, and/or retaining Defendant

         Kuzikov as a tractor-trailer driver. Defendant Simbad's failure to comply with safety

         regulations resulted in the creation of a known danger and hazard to the traveling public.

         Defendant Simbad's negligent and/or reckless conduct was a direct and proximate cause of the

         catastrophic injuries and wrongful death, for which Plaintiffs are entitled to recover damages to

         be proven at trial.

                 90.    As a direct and proximate result of Defendant Simbad's reckless failure to use

         reasonable care, various breaches of regulatory duties, negligent and reckless conduct,

         Defendant Simbad is directly liable for Defendant Kuzikov' s dangerous conduct that caused the

         crash with the stopped vehicle occupied by Sarah Popovich and Charlotte Fink. Simbad is not

         only vicariously liable but also directly liable for all harms, losses and other damage caused by

         the crash.

                                                  THIRD CLAIM
                               (Negligence/Negligence Per Se/Recklessness - Greatwide)

                91.     Plaintiffs hereby incorporate by reference the preceding paragraphs of this

        Complaint as if fully recited herein.


                                                         19
      Case: 2:20-cv-05405-ALM-EPD
        Franklin                        Doc of
                 County Ohio Clerk of Courts #: the
                                                 10-1 Filed: 11/04/20
                                                    Common             Page:
                                                             Pleas- 2020      20 of 34AM-19CV007808
                                                                         Aug 1810:37   PAGEID #: 215
OF213 - Q49



               92.     Defendant Greatwide is licensed with the US Department of Transportation as a

        Motor Carrier and operates as an interstate Motor Carrier (DOT 57264-MC277164).

               93.     Defendant Greatwide also is registered as a broker.

               94.     Defendant Greatwide had no authority or permission from the Shipper to act as a

        broker for this shipment.

               95.     A broker must be identified on the Bill of Lading. Defendant Greatwide is not

        identified on the Bill of Lading as the broker for the transportation of this shipment.

               96.     Pleading in the alternative, Defendant Greatwide was acting as a broker for the

        Alton Steel shipment.

               97.     Pleading in the alternative, Defendant Greatwide did not have authority or

        permission from Alton Steel to act as a broker and violated regulations by acting as a broker

        without being identified as the broker on the Bill of Lading.

               98.     The regulatory framework of the FMCSA is intended to achieve the fundamental

        purpose of maintaining safety and to implement rules and minimum standards for purposes of

        ensuring safety in Motor Carrier transportation.

               99.     When Defendant Greatwide agreed to be the Motor Carrier for Alton Steel's

        transportation of shipments via the Greatwide Motor Carrier Agreement, Defendant Greatwide

        warranted and agreed that all of Alton Steel's shipments "shall be carried in compliance with all

        rules and regulations of the Federal Motor Carrier Safety Administration." More importantly,

        Defendant Greatwide also agreed to be "liable as an interstate motor carrier for the safe

        transportation of all property" from Alton Steel.

               100.    An entity like Defendant Greatwide that is engaged in an activity that can only be

        lawfully carried on by permission granted from a public authority and which involves an

        unreasonable risk of harm to others, (like the trucking industry), is liable for physical harm
                                                           20
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      21 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 216
OF213 - Q50



        caused by the negligence of others like Defendant Simbad and Defendant Kuzikov who

        performed the work to carry on the regulated activity.

                101.   For the transportation of this shipment and for this crash, Defendant Greatwide

        arranged for the transportation of a shipment that Defendant Greatwide was authorized to

        transport and that Defendant Greatwide accepted for transportation and that Defendant

        Greatwide was legally bound itself to transport. Therefore, Defendant Greatwide is legally

        responsible for the conduct of the persons and entity it employed to transport this shipment who

        and caused the crash.

                102.    In the transportation industry, a Shipper, Motor Carrier or Broker must use

        reasonable care in selecting and/or hiring a Motor Carrier or driver to transport a shipment. A

        Shipper, Motor Carrier or Broker is liable for all harm to third parties caused by the failure to

        exercise reasonable care to employ a competent and careful Motor Carrier or driver to do work

        that will involve a risk of physical harm if not skillfully and carefully done and/or to perform any

        duty that the Shipper, Motor Carrier or Broker owes to another party. Defendant Greatwide

        negligently and/or recklessly employed Defendant Simbad and Defendant Kuzikov to transport

        this shipment and is responsible for all damages, harms and losses caused by the crash.

                103.   Regardless of the employment, agency or contractual relationship between or

        among the various Defendants, Defendant Greatwide was contractually, and by regulation,

        required to direct and control the Alton Steel shipment in accordance with the contract

        documents as well as State and Federal regulations. Defendant Greatwide was required as a

        matter of law to have control of and be responsible for motor vehicles it did not own but used to

        transport the property for Alton Steel and to ensure the safe operation of the tractor-trailer as if it

        was owned by Defendant Greatwide. As a result, Greatwide is legally responsible for the

        conduct of Simbad and Kuzikov as a matter oflaw.
                                                          21
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      22 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 217
OF213 - Q51



                  104.   When a Motor Carrier or Broker undertakes to render services to another that he

        should recognize as necessary for the protection of third persons, is subj ect to liability to third

        parties for physical harm resulting from the failure to exercise reasonable care when the failure

        to exercise reasonable care increases the risk of harm; they have undertaken to perform a duty

        owed by the other to a third party; or the harm is suffered because of reliance by the other or the

        third person upon the undertaking. The selection of a safe Motor Carrier and truck driver is

        required by law and industry standard for the purpose of protecting the motoring public including

        the Plaintiffs in this case. Defendant Greatwide failed to use reasonable care in selecting

        Defendant Simbad and Defendant Kuzikov and that failure to use reasonable care increased the

        risk of harm in transporting this shipment. Defendant Greatwide owed a duty to Alton Steel and

        to the public, including Plaintiffs, to safely transport this shipment. Third parties like Plaintiffs

        and Alton Steel were harmed because they relied upon Defendant Greatwide to perform its duty

        to safely transport this shipment. Therefore, Defendant Greatwide is liable for the damages,

        harms and losses caused by this crash.

                  105.   As a direct and proximate result of Defendant Greatwide's negligence, negligence

        per se and/or reckless conduct, Charlotte Finck suffered significant damage to her personal

        property, was severely injured, experienced conscious pain and suffering, and later died. The

        Estate of Charlotte Finck hereby brings a wrongful death and survivorship claim on behalf of the

        Estate and all beneficiaries and next of kin for all damages available under the law for those

        claims.

                  106.   As a direct and proximate result of Greatwide's negligence, negligence per se

        and/or reckless conduct, Sarah Popovich sustained significant, catastrophic and permanent

        injuries. These injuries caused a significant loss of consortium for her husband, Chris Popovich,

        and their children Wesley and William.
                                                          22
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      23 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 218
OF213 - Q52



                107.      Defendant Greatwide's conduct, including its reckless and wanton selection of

        Defendant Simbad and Defendant Kuzikov as its sub-carrier, demonstrates a reckless disregard

        for the rights and safety of the motorists of Ohio, including Charlotte Finck and Sarah Popovich.

        Greatwide's conduct demonstrates malice, aggravated and egregious fraud. Further, Defendant

        Greatwide knowingly authorized, participated in and ratified conduct, actions and omissions of

        Defendant Kuzikov and Defendant Simbad.

                                           FOURTH CLAIM
          (Loss of Consortium - Charles, Wesley and William Popovich - Against All Defendants)

                108.      Plaintiffs hereby incorporate by reference the preceding paragraphs as if fully

        recited herein.

                109.      At the time of the crash, Plaintiff Charles Popovich, was and remains the lawful

        husband of Plaintiff Sarah Popovich and the two were living together as husband and wife.

                110.      At the time of the crash, Plaintiff Wesley Popovich, was and remains the minor

        son of Plaintiffs Sarah and Charles Popovich, and was living with and being cared for by Sarah

        Popovich at the time of the crash.

                111.      At the time of the crash, Plaintiff William Popovich, was and remains the minor

        son of Plaintiff Sarah and Charles Popovich and was living with and being cared for by Sarah

        Popovich at the time of the crash.

                112.      As a direct and proximate result of the acts, omissions and/or reckless conduct of

        all the Defendants and the severe and permanent injuries suffered by Sarah Popovich, Plaintiff

        Charles Popovich, Wesley Popovich and William Popovich have sustained a loss of consortium

        of their wife and mother, and are entitled to full compensation for their loss in an amount

        determined at trial.

                113.      The loss of consortium and damages arising therefrom is continuing in nature.


                                                           23
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      24 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 219
OF213 - Q53



                                               PRAYER FOR RELIEF

                  WHEREFORE, Plaintiffs demand judgment against all Defendants, jointly and severally,

           as follows:

                          1.     Just and fair compensation far in excess of $25,000 for each Plaintiff on
                                 each claim;

                          2.     Punitive damages and attorney fees;

                          3.     Costs and expenses;

                          4.     Prejudgment and post-judgment interest; and

                          5.     Any other relief this Court deems just and equitable.



            Respectfully submitted,


            IslDaniel R. Mordarski                            lsiAshlev Rutherford Star ling
            Daniel R. Mordarski (0063228)                     Asley Rutherford Starling (0084009)
            LAW OFFICES OF                                    Jason E. Starling (0082619)
            DANIEL R. MORDARSKI LLC                           WILLIS SPANGLER STARLING
            5 East Long Street, Suite 1100                    4635 Trueman Boulevard, Suite 200
            Columbus, Ohio 43215                              Hilliard, Ohio 43026
            (614) 221-3200 - Telephone                        (614) 586-7900 - Telephone
            (614) 221-3201 - Facsimile                        (614) 586-7901 - Facsimile
            danCI-um ord arskilavv. com                         astarling(il; willisattornev s .com
            Attorney for Stephen Moyer, Esq.                    istarlinQ-(d;wjllisattornevs.com
            Administrator of the Estate of Charlotte J        Attorneys for Plaintiffs
            Finck                                             Sarah, Charles, Wesley & William Popovich



                                                   JURY DEMAND

                  Plaintiff hereby demands a trial by a jury of eight (8) persons on all issues triable under

           the law.


                                                         IslDaniel R. Mordarski
                                                         Daniel R. Mordarski (0063228)


                                                           24
       Case: 2:20-cv-05405-ALM-EPD
         Franklin                        Doc of
                  County Ohio Clerk of Courts #: the
                                                  10-1 Filed: 11/04/20
                                                     Common             Page:
                                                              Pleas- 2020      25 of 34AM-19CV007808
                                                                          Aug 1810:37   PAGEID #: 220
OF213 - Q54



                                        CERTIFICATE OF SERVICE

               The undersigned hereby certifies on August 18, 2020, a true copy of the foregoing First

        Amended Complaint was filed electronically. Notice of this filing will be sent to all parties by

        operation of the Court's electronic filing system. Parties may access this filing through the

        Court's system. A courtesy copy was sent by email to counsel for Simbad and Kuzikov at:

                                              Jessica Reese, Esq.
                                             DICKIE MCCAMEY
                                         250 Civic Center Dr., Suite 280
                                             Columbus, OR 43215
                                              ig~~~?~@.d.g!.~hnY.SQ1.D.
                                             Attorney for Defendants


               A copy a Summons and the foregoing First Amended Complaint shall also be served by

        the Clerk via Certified Mail upon:

              GREATWIDE DALLAS MAVIS LLC
              c/o CT Corporation System Philadelphia
              2001 Market Street, 5th FI.
              Philadelphia, PA 19103
              Defendant




                                                      IslDaniel R. Mordarski
                                                      Daniel R. Mordarski (0063228)




                                                         25
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 26 of 34 PAGEID #: 221
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 27 of 34 PAGEID #: 222
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 28 of 34 PAGEID #: 223
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 29 of 34 PAGEID #: 224
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 30 of 34 PAGEID #: 225
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 31 of 34 PAGEID #: 226
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 32 of 34 PAGEID #: 227
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 33 of 34 PAGEID #: 228
Case: 2:20-cv-05405-ALM-EPD Doc #: 10-1 Filed: 11/04/20 Page: 34 of 34 PAGEID #: 229
